Case 1:20-cv-00342-JAO-RT Document 5 Filed 08/25/20 Page 1 of 4           PageID #: 21




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


ROY JOSHUA GOUVEIA,             )            CIV. NO. 20-00342 JAO-RT
A3005875,                       )
                                )
          Plaintiff,            )            ORDER DENYING IN FORMA
                                )            PAUPERIS APPLICATION AND
          vs.                   )            MOTION FOR APPOINTMENT OF
                                )            COUNSEL
CAPTAIN JACKIE M., et al.,      )
                                )
          Defendants.           )
_______________________________ )


        ORDER DENYING IN FORMA PAUPERIS APPLICATION
          AND MOTION FOR APPOINTMENT OF COUNSEL

      Before the Court is pro se Plaintiff Roy Joshua Gouveia’s (“Plaintiff”)

Declaration in Support of Request to Proceed In Forma Pauperis (“IFP

Application”) and Motion for Appointment of Counsel. ECF Nos. 2, 3. For the

following reasons, Plaintiff’s IFP Application and Motion for Appointment of

Counsel are DENIED.

I.    IFP APPLICATION

      Plaintiff is currently incarcerated and his IFP Application is not on a District

of Hawaii form. Therefore, it lacks (1) certification by prison officials of the
Case 1:20-cv-00342-JAO-RT Document 5 Filed 08/25/20 Page 2 of 4            PageID #: 22




amount currently in his prison account, (2) an account statement for the preceding

six months showing all deposits and withdrawals to his account during that period,

and (3) Plaintiff’s consent to the withdrawal of funds from his account. See 28

U.S.C. § 1915(a)(2). His IFP Application is DENIED as incomplete.

      Plaintiff is DIRECTED to submit a complete IFP Application on a District

of Hawaii form that contains the information listed above, on or before September

16, 2020. Failure to timely do so will result in automatic dismissal of this suit

without prejudice. See Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59

F.3d 109, 112 (9th Cir. 1995). The Court will take no action on any future filings

until Plaintiff pays the filing fee or is granted IFP status.

II.   MOTION FOR APPOINTMENT OF COUNSEL

      There is no constitutional right to counsel in a civil case where, as here, a

litigant’s liberty is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18,

25 (1981). A court may request counsel to appear pro bono on a plaintiff’s behalf,

but cannot compel. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for

the S. Dist. of Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint

pro bono counsel is governed by several factors, including Plaintiff’s likelihood of

success on the merits and ability to articulate his claims in light of their




                                            2
Case 1:20-cv-00342-JAO-RT Document 5 Filed 08/25/20 Page 3 of 4            PageID #: 23




complexity. A plaintiff must show “exceptional circumstances” that support the

appointment of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

      Plaintiff seeks appointment of counsel because he has “no clue” how to

proceed in this action. See ECF No. 3. Plaintiff can read and write and is able to

coherently articulate his claims. Plaintiff’s claims regarding a riot at the Maui

Community Correctional Center (“MCCC”) on March 11, 2019, are not

particularly complex and there are no evident exceptional circumstances

supporting the appointment of counsel.

      Moreover, Plaintiff has been denied IFP status, and his Complaint has been

returned to him for his failure to sign it. The Court cannot proceed until a fully

compliant IFP Application has been filed and granted, and the Complaint is

returned with Plaintiff’s signature. The Court will then screen the Complaint to

determine whether it states a plausible claim for relief, Plaintiff’s likelihood of

success on the merits of his claims, and whether exceptional circumstances justify

appointment of counsel. See Terrell, 935 F.2d at 1017. Plaintiff’s Motion for

Appointment of Counsel is DENIED without prejudice.

      The Clerk is DIRECTED to send Plaintiff an Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.




                                           3
Case 1:20-cv-00342-JAO-RT Document 5 Filed 08/25/20 Page 4 of 4                              PageID #: 24



        IT IS SO ORDERED.
        DATED: Honolulu, Hawai‘i, August 25, 2020.




Gouveia v. Captain Jackie M., et al., CIV. NO. 20-00342 JAO-RT; Order Denying In Forma Pauperis Application
and Motion for Appointment of Counsel


                                                      4
